VandeWalle, Chief Justice, concurring and dissenting. [¶ 32] I concur in parts I and II A of the majority opinion. I respectfully dissent to Part II B of the opinion and I would therefore affirm. : [¶ 33] The majority at ¶ 22 acknowledges that although neither party raised the issue on appeal, there is an issue regarding federal law and the requirement of a “qualified expert witness.” Without much more than a nod to the jurisprudence governing appeals to our Court, the majority proceeds to address the issue and reverse the trial court’s decision even though the issue was not raised in the trial court or on appeal. “Arguments not made to the district court will not be considered on appeal.” Hallin v. Inland Oil & Gas Corporation, 2017 ND 254, ¶ 16, 903 N.W.2d 61, citing Fahey v. Fife, 2017 ND 200, ¶ 11, 900 N.W.2d 250; Interest of L.D.R.T., 391 N.W.2d 594, 601 (N.D. 1986). This is a civil case and we do not apply the obvious error jurisprudence developed under N.D.R.Crim.P. 52(b) (obvious error affecting substantial rights may be considered even though not brought to the court’s attention). On the other hand, Rule 61 of the North Dakota Rules of Civil Procedure does establish a harmless error rule that at every stage of the proceeding, the court must disregard errors and defects that do not affect any substantial rights. [¶34] Nevertheless, I understand the majority’s concern that under 25 U.S.C. § 1914, the district court’s decision is subject to collateral attack at any time because of the lack of a “qualified expert witness.” While theoretically true, the risk of a successful attack is, at best, dim. The tribe in this case was notified and did not appear and under the facts of this case, as outlined in the majority opinion, it is incomprehensible to even suggest the “quali-fled expert witness” could conclude that the continued custody of the children by the parent would not be likely to result in serious emotional or physical damage to the children. If there was such a possibility, I might have joined the majority opinion because of the uncertainty created by the federal law. Under the facts of this case I would adhere to our appellate jurisprudence. [¶ 35] Because the issue addressed by the majority was not raised below or on appeal and, even more significantly, because of the facts underlying the district court’s decision in this case, I would affirm the district court judgment terminating the parental rights of R.W.D. If ever there was a case of form over substance this is such a case. Rather than encouraging adherence to ICWA, it is decisions like this that breed disrespect for the laudable goals of ICWA. [¶ 36] Gerald W. VandeWalle, C.J. Lisa Fair McEvers